DETAILED ACTION
The action is responsive to the Application filed on 08/06/2021. Claims 51-70 are pending in the case. Claims 51 and 61 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 51-54, 56, 59, 61-64, 66 and 69 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10063408. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are an obvious variant of the claim set from the '408 patent only including minor differences in the preamble and computer structure, see chart below (similar portions bolded). It would have been obvious to generate the user interface on a server so that the sharing of consumption data between different users would be better facilitated.

Application No. 17/396373
U.S. Patent No. 10063408
51. A method comprising: 
generating, by a server, a user interface for display on a first electronic media consumption device associated with a first user; 
receiving, by the server, a selection made on the user interface, wherein the selection identifies a second user and a first media; 
in response to the received selection, and prior to the first user accessing the first media of a plurality of media using the first electronic media consumption device, receiving, by a control a request to generate a notification when progress of the first user in the first media reaches progress of the second user in the first media, wherein the request identifies: the second user, and the first media; and 
in response to receiving the request to generate the notification, generating for display on the first electronic media consumption device an alert when the first user's progress of consumption of the first media has caught up to the second user's progress of consumption of the first media.

52. The method of claim 51, wherein, the selection on the user interface is made by the first user associated with the user interface.

53. The method of claim 51, wherein, determining that progress of the first user in the first media reached progress of the second user in the first media comprises: 
querying the first electronic media consumption device to obtain the first user's progress of consumption of the first media; 
querying a second electronic media consumption device that is associated with the second user to obtain the second user's progress of consumption of the first media; and 
comparing the first user's progress with the second user's progress to determine whether the progress of the first user in the first media reached progress of the second user in the first media.

54. The method of claim 51, further comprising, monitoring, by the control circuitry, the progress of the consumption of the first media by the first and the second user.

56. The method of claim 54, wherein the monitoring is performed when access to the first electronic media consumption device is provided.

59. The method of claim 51, wherein determining that the first user's progress has caught up to the second user's progress comprises: 
determining if the first user's progress is within a threshold time frame of the second user's progress; and 
in response to determining that the first user's progress is within the threshold time frame of the second user's progress, associating the first user's progress as caught up with the second user's progress.

prior to the first user accessing a first media of a plurality of media, receiving a first selection, made by the first user of a media consumption application, of an identifier of a second user, wherein the media consumption application provides access to a plurality of media; 
of an identifier of media, wherein the identifier corresponds to the first media of the plurality of media; 
in response to receiving both the first selection and the second selection, monitoring for access of the first media by the first user; 
detecting, during the monitoring, that the first user is accessing the first media; 
retrieving a second consumption progress of the second user corresponding to the identifier of the second user selected by the first user prior to accessing the first media; 
comparing, while the first user is accessing the first media, a first consumption progress of the first user with respect to the first media with the second consumption progress of the second user with respect to the first media; 
determining, based on the comparing, that the first user has caught up to the second consumption progress of the second user; and 
in response to determining that the first user has caught up to the second consumption progress of the second user, generating for display an alert indicating the first user has caught up to the second user.

4. (Original) The method of claim 1, wherein determining that the first user has caught up to the consumption progress of the second user further comprises: 
receiving a comparison result based on the comparing; 
comparing the comparison result with a threshold criterion, wherein the threshold criterion defines a range of relative consumption progress of the first user with respect to relative consumption progress of the second user that qualifies the first user's consumption progress as being caught up to the second user's consumption progress; and 
triggering the alert to be generated for display if the comparison result meets the threshold criterion.


Claims 51-54, 56, 59, 61-64, 66 and 69 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 51 of U.S. Patent No. 11146446. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are an obvious variant of the claim set from the '446 patent only including minor differences in the preamble and computer structure, see chart below (similar portions bolded).

Application No. 17/396373
U.S. Patent No. 11146446
51. A method comprising: 
generating, by a server, a user interface for display on a first electronic media consumption device associated with a first user; 
receiving, by the server, a selection made on the user interface, wherein the selection identifies a second user and a first media; 
in response to the received selection, and prior to the first user accessing the first media of a plurality of media using the first electronic media consumption device, receiving, by a control circuity of the server, a request to generate a notification when progress of the first user in the first media reaches progress of the second user in the first media, wherein the request identifies: the second user, and the first media; and 
in response to receiving the request to generate the notification, generating for display on the first electronic media consumption device an alert when the first user's progress of consumption of the first media has caught up to the second user's progress of consumption of the first media.

52. The method of claim 51, wherein, the selection on the user interface is made by the first user associated with the user interface.

53. The method of claim 51, wherein, determining that progress of the first user in the first media reached progress of the second user in the first media comprises: 
querying the first electronic media consumption device to obtain the first user's progress of consumption of the first media; 
querying a second electronic media consumption device that is associated with the second user to obtain the second user's progress of consumption of the first media; and 
comparing the first user's progress with the second user's progress to determine whether the progress of the first user in the first media reached progress of the second user in the first media.

54. The method of claim 51, further comprising, monitoring, by the control circuitry, the progress of the consumption of the first media by the first and the second user.

56. The method of claim 54, wherein the monitoring is performed when access to the first electronic media consumption device is provided.

59. The method of claim 51, wherein determining that the first user's progress has caught up to the second user's progress comprises: 
determining if the first user's progress is within a threshold time frame of the second user's progress; and 
in response to determining that the first user's progress is within the threshold time frame of the second user's progress, associating the first user's progress as caught up with the second user's progress.

causing, by a server, a first electronic media consumption device associated with a first user to generate a user interface for receiving an indication from the first user of a second user and receiving an indication of a first media; 
in response to a selection made by the first user via the user interface and prior to the first user accessing the first media of a plurality of media using the first electronic media consumption device, receiving, by a control circuity of the server, a request to generate a notification when progress of the first user in the first media reached progress of the second user in the first media, wherein the request identifies: (a) the second user, and (b) the first media; 
in response to receiving the request to generate the notification, receiving by the control circuity of a server, a second progress point of the second user that has accessed the first media using a second electronic media consumption device; 
detecting, by the control circuity, that the first user is accessing the first media; 
comparing, by the control circuity, a first progress point of the first user with respect to the first media with the second progress point of the second user with respect to the first media; 
determining, by the control circuity, based on the comparing, whether the first progress point has reached the second progress point of the second user; and 
in response to determining, by the control circuity, that the first progress point has reached within the predetermined threshold of the second progress point of the second user, generating for display an alert indicating the first user has caught up to the second user.


determining a difference between the first progress point and the second progress point; 
comparing the difference with a threshold criterion, wherein the threshold criterion defines a range of relative progress point of the first user with respect to relative progress point of the second user that qualifies the first user's progress point as having reached the second user's progress point; and 
triggering the alert to be generated for display if the difference meets the threshold criterion.



Claim Objections
Claims 57 and 67 are objected to because of the following informalities:  the claims recite "an indication that the first user plans to top consuming the first media" which is grammatically incorrect. For the purposes of examination, Examiner assumed the claims to recite "an indication that the first user plans to stop consuming the first media".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 60 and 70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite “the relative consumption progress” and “the threshold time frame” which lack antecedent basis therefore making the claims indefinite. For the purposes of examination, Examiner assumed the claims to recite “a relative consumption progress” and “a threshold time frame”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 51-54, 56, 58, 61-64, 66 and 68 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ghosh et al. (US 20160117067 A1, hereinafter Ghosh).

As to claim 51, Ghosh discloses a method comprising: 
generating, by a server, a user interface for display on a first electronic media consumption device associated with a first user (“In additional detail, the network service 120 can include a device interface 128,” Ghosh paragraph 0025; “The group manager 126 may further transmit content and/or information pertaining to the shared reading group to the e-reading device 110 (e.g., via the device interface 128),” Ghosh paragraph 0026; “The network service 120 can include multiple servers,” Ghosh paragraph 0023, content related to the shared reading group is transmitted from the server for display in a UI); 
receiving, by the server, a selection made on the user interface, wherein the selection identifies a second user and a first media ("For example, the shared reading logic 135 may enable the user of the e-reading device 110 to create a shared reading group by entering the names and/or account information for one or more e-book users to be added to the group. The shared reading logic 135 may then retrieve content and/or information pertaining to the shared reading group from the network service 120. As described above, the group manager 126 may send information to the e-reading device 110 identifying one or more shared e-books, reading progress of the shared e-books, and/or annotations associated with the shared e-books from other members of the shared reading group," Ghosh paragraph 0031, first user selects a second user and by selecting the second user a subset of books shared between the first user and the second user is also selected (i.e., selecting a user also selects media content)); 
in response to the received selection, and prior to the first user accessing the first media of a plurality of media using the first electronic media consumption device, receiving, by a control circuity of the server, a request to generate a notification when progress of the first user in the first media reaches progress of the second user in the first media, wherein the request identifies: the second user, and the first media ("The computing device may then enable a shared reading experience among group members that own or possess the shared e-book. For example, during a shared reading mode, the computing device may indicate a reading progress of other group members reading the shared e-book. The computing device may also compare the relative reading progress of the user to that of the other group members, and generate notifications when the user has surpassed other group members, and vice-versa," Ghosh paragraph 0011, when the user creates a shared reading group (i.e., a request) the computing device enables shared reading experience for group members that own shared e-books); and 
in response to receiving the request to generate the notification, generating for display on the first electronic media consumption device an alert when the first user's progress of consumption of the first media has caught up to the second user's progress of consumption of the first media ("The processor may also monitor a reading progress of the user with respect to the shared e-book and compare the reading progress of the user with the reading progress of the first group member. The processor may then display a notification on the screen based on the comparison. For example, the processor may display a first notification when the reading progress of the user surpasses the reading progress of the first group member. Additionally, and/or alternatively, the processor may display a second notification when the reading progress of the first group member surpasses the reading progress of the user," Ghosh paragraph 0013; Ghosh Figure 4C 456 "John Doe is now ahead of you" notification).

As to claim 52, Ghosh further discloses the method of claim 51, wherein, the selection on the user interface is made by the first user associated with the user interface ("For example, the shared reading logic 135 may enable the user of the e-reading device 110 to create a shared reading group by entering the names and/or account information for one or more e-book users to be added to the group," Ghosh paragraph 0031, first user makes selection by entering names/account information of users).

claim 53, Ghosh further discloses the method of claim 51, wherein, determining that progress of the first user in the first media reached progress of the second user in the first media comprises: 
querying the first electronic media consumption device to obtain the first user's progress of consumption of the first media ("For some embodiments, the processor may monitor a reading progress of the first group member with respect to the shared e-book. For example, the processor may display the reading progress of the first group member on the screen. The processor may also monitor a reading progress of the user with respect to the shared e-book and compare the reading progress of the user with the reading progress of the first group member," Ghosh paragraph 0013); 
querying a second electronic media consumption device that is associated with the second user to obtain the second user's progress of consumption of the first media ("For some embodiments, the processor may monitor a reading progress of the first group member with respect to the shared e-book. For example, the processor may display the reading progress of the first group member on the screen. The processor may also monitor a reading progress of the user with respect to the shared e-book and compare the reading progress of the user with the reading progress of the first group member," Ghosh paragraph 0013); and 
comparing the first user's progress with the second user's progress to determine whether the progress of the first user in the first media reached progress of the second user in the first media ("For some embodiments, the processor may monitor a reading progress of the first group member with respect to the shared e-book. For example, the processor may display the reading progress of the first group member on the screen. The processor may also monitor a reading progress of the user with respect to the shared e-book and compare the reading progress of the user with the reading progress of the first group member," Ghosh paragraph 0013).

As to claim 54, Ghosh further discloses the method of claim 51, further comprising, monitoring, by the control circuitry, the progress of the consumption of the first media by the first and the second user ("For some embodiments, the processor may monitor a reading progress of the first group member with respect to the shared e-book. For example, the processor may display the .

As to claim 56, Ghosh further discloses the method of claim 54, wherein the monitoring is performed when access to the first electronic media consumption device is provided ("For some embodiments, the e-reading device 400 may display a notification on the display screen 420 when another group member's reading progress surpasses the reading progress of the user. For example, with reference to FIG. 4C, the user's reading progress is displayed as a banner 452 across the upper edge of the display screen 420 (e.g., so as not to interfere with, or distract from, the actual e-book content). Similarly, another group member's (e.g., John Doe's) reading progress is displayed as a banner 454 across the bottom edge of the display screen 420," Ghosh paragraph 0058, progress is updated as the user accesses the media file and a notification is displayed).

As to claim 58, Ghosh further discloses the method of claim 51, wherein the alert includes social media information status and social media information associated with the second user ("The user account store 124 can associate the e-reading device 110 with a user and with an account 125. The account 125 can also be associated with one or more application resources (e.g., e-books), which can be stored in the resource store 122. As described further, the user account store 124 can retain metadata for individual accounts 125 to identify resources that have been purchased or made available for consumption for a given account. The e-reading device 110 may be associated with the user account 125, and multiple devices may be associated with the same account," Ghosh paragraph 0025; "For some embodiments, the group manager 126 may associate one or more user accounts 125 with a shared reading group. The group manager 126 may further transmit content and/or information pertaining to the shared reading group to the e-reading device 110 (e.g., via the device interface 128)," Ghosh paragraph 0026; "For example, the shared reading logic 135 may enable the user of the e-reading device 110 to create a shared reading group by entering the names and/or account information for one or more e-book users to be added to the group," Ghosh paragraph 0031, using account names in an account .

As to claim 61, Ghosh discloses a system comprising: 
communications circuitry to access a first electronic media consumption device associated with a first user (“Additionally, in some implementations, the processor 210 utilizes the network interface 220 to communicate with the network service 120 (see FIG. 1),” Ghosh paragraph 0036); and 
control circuitry (“Furthermore, one or more embodiments described herein may be implemented through instructions that are executable by one or more processors,” Ghosh paragraph 0020) configured to: 
generate a user interface for display on a first electronic media consumption device associated with a first user (“In additional detail, the network service 120 can include a device interface 128,” Ghosh paragraph 0025; “The group manager 126 may further transmit content and/or information pertaining to the shared reading group to the e-reading device 110 (e.g., via the device interface 128),” Ghosh paragraph 0026; “The network service 120 can include multiple servers,” Ghosh paragraph 0023, content related to the shared reading group is transmitted from the server for display in a UI); 
receive a selection made on the user interface, wherein the selection identifies a second user and a first media ("For example, the shared reading logic 135 may enable the user of the e-reading device 110 to create a shared reading group by entering the names and/or account information for one or more e-book users to be added to the group. The shared reading logic 135 may then retrieve content and/or information pertaining to the shared reading group from the network service 120. As described above, the group manager 126 may send information ; 
in response to the received selection, and prior to the first user accessing the first media of a plurality of media using the first electronic media consumption device, receive a request to generate a notification when progress of the first user in the first media reaches progress of the second user in the first media, wherein the request identifies: the second user, and the first media ("The computing device may then enable a shared reading experience among group members that own or possess the shared e-book. For example, during a shared reading mode, the computing device may indicate a reading progress of other group members reading the shared e-book. The computing device may also compare the relative reading progress of the user to that of the other group members, and generate notifications when the user has surpassed other group members, and vice-versa," Ghosh paragraph 0011, when the user creates a shared reading group (i.e., a request) the computing device enables shared reading experience for group members that own shared e-books); and 
in response to receiving the request to generate the notification, generate for display on the first electronic media consumption device an alert when the first user's progress of consumption of the first media has caught up to the second user's progress of consumption of the first media ("The processor may also monitor a reading progress of the user with respect to the shared e-book and compare the reading progress of the user with the reading progress of the first group member. The processor may then display a notification on the screen based on the comparison. For example, the processor may display a first notification when the reading progress of the user surpasses the reading progress of the first group member. Additionally, and/or alternatively, the processor may display a second notification when the reading progress of the first group member surpasses the reading progress of the user," Ghosh paragraph 0013; Ghosh Figure 4C 456 "John Doe is now ahead of you" notification).

As to claim 62, it is substantially similar to claim 52 and is therefore rejected using the same rationale as above.

As to claim 63, it is substantially similar to claim 53 and is therefore rejected using the same rationale as above.

As to claim 64, it is substantially similar to claim 54 and is therefore rejected using the same rationale as above.

As to claim 66, it is substantially similar to claim 56 and is therefore rejected using the same rationale as above.

As to claim 68, it is substantially similar to claim 58 and is therefore rejected using the same rationale as above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 55, 59, 60, 65, 69 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. (US 20160117067 A1, hereinafter Ghosh) in view of Chandler et al. (US 9692841 B1, hereinafter Chandler).

claim 55, Ghosh discloses the method of claim 54, however Ghosh does not appear to explicitly disclose a limitation wherein the monitoring is performed on a periodic basis.
Chandler teaches a limitation wherein the monitoring is performed on a periodic basis ("For instance, user devices may send periodic updates of their current location such that the content-item service is able to maintain an up-to-date record of the different locations of the users within the common content item," Chandler column 8 lines 14-18).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ghosh to perform monitoring periodically as taught by Chandler. One would have been motivated to make such a combination so that updates could use less system and network resources when compared to Ghosh’s on-demand updates.

As to claim 59, Ghosh discloses the method of claim 51, wherein determining that the first user's progress has caught up to the second user's progress comprises: 
determining if the first user's progress exceeds the second user's progress ("For some embodiments, the processor may monitor a reading progress of the first group member with respect to the shared e-book. For example, the processor may display the reading progress of the first group member on the screen. The processor may also monitor a reading progress of the user with respect to the shared e-book and compare the reading progress of the user with the reading progress of the first group member," Ghosh paragraph 0013); and 
in response to determining that the first user's progress exceeds the second user's progress, associating the first user's progress as caught up with the second user's progress ("For some embodiments, the processor may monitor a reading progress of the first group member with respect to the shared e-book. For example, the processor may display the reading progress of the first group member on the screen. The processor may also monitor a reading progress of the user with respect to the shared e-book and compare the reading progress of the user with the reading progress of the first group member," Ghosh paragraph 0013; "The processor may also monitor a reading progress of the user with respect to the shared e-book and compare the reading progress of the user with the reading progress of the first group member. The processor may then display a notification on the screen based on .
However Ghosh does not appear to explicitly disclose a limitation wherein determining that the first user's progress has caught up to the second user's progress comprises: 
determining if the first user's progress is within a threshold time frame of the second user's progress.
Chandler teaches determining if the first user's progress is within a limitation wherein determining that the first user's progress has caught up to the second user's progress comprises: 
determining if the first user's progress is within a threshold time frame of the second user's progress ("In some instances, the devices may prevent the users that are collaboratively sharing a content item from becoming too far apart from one another at any given time. For instance, each device may determine the location of the user of the other device such that the devices will only output portions of the content item that are a threshold distance ahead of the other device. For instance, the user 102(1) may only be allowed to be a certain amount of chapters (e.g., one chapter) ahead of the user 102(2) and vice versa. In another example, the user 102(1) may only be allowed to be a certain number of minutes ahead of the user 102(2) in a video or song, and the like," Chandler column 6 lines 49-60, Chandler’s collaborative media consumption can apply to both books and videos and can ensure that users are within a certain number of minutes of each other so that they are not too far apart (i.e., ensure that they are caught up)).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ghosh to apply Ghosh’s collaborative consumption method to other kinds of media including timed media and to have a time threshold for being caught up as taught by Chandler. One would have been motivated to make such a combination so that the finished product could support more kinds of media thus resulting in greater utility for the user.

claim 60, Ghosh discloses the method of claim 51, however Ghosh does not appear to explicitly disclose a limitation further comprising, determining a relative consumption progress of the first user with respect to consumption progress of the second user based on a threshold time frame.
Chandler teaches a limitation further comprising, determining a relative consumption progress of the first user with respect to consumption progress of the second user based on a threshold time frame ("In some instances, the devices may prevent the users that are collaboratively sharing a content item from becoming too far apart from one another at any given time. For instance, each device may determine the location of the user of the other device such that the devices will only output portions of the content item that are a threshold distance ahead of the other device. For instance, the user 102(1) may only be allowed to be a certain amount of chapters (e.g., one chapter) ahead of the user 102(2) and vice versa. In another example, the user 102(1) may only be allowed to be a certain number of minutes ahead of the user 102(2) in a video or song, and the like," Chandler column 6 lines 49-60, Chandler’s collaborative media consumption can apply to both books and videos and can ensure that users are within a certain number of minutes of each other so that they are not too far apart (i.e., ensure that they are caught up)).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ghosh to apply Ghosh’s collaborative consumption method to other kinds of media including timed media and to have a time threshold for being caught up as taught by Chandler. One would have been motivated to make such a combination so that the finished product could support more kinds of media thus resulting in greater utility for the user.

As to claim 65, it is substantially similar to claim 55 and is therefore rejected using the same rationale as above.

As to claim 69, it is substantially similar to claim 69 and is therefore rejected using the same rationale as above.

claim 70, it is substantially similar to claim 70 and is therefore rejected using the same rationale as above.

Claims 57 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. (US 20160117067 A1, hereinafter Ghosh) in view of Donnelley et al. (US 9760254 B1, hereinafter Chandler).

As to claim 57, Ghosh discloses the method of claim 51, however Ghosh does not appear to explicitly disclose a limitation further comprising transmitting an indication that the first user plans to stop consuming the first media until a specific time.
Donnelley teaches a limitation further comprising transmitting an indication that the first user plans to stop consuming the first media until a specific time ("FIG. 6 displays an example breakpoint page 600 in accordance with one or more embodiments. In some embodiments, a breakpoint page 600 can include a release time 602 indicating a time (or at least an estimate of a time) when the next reading section will be released (or 'unlocked'). For example, if the breakpoint (or stop-read position 160) for the reading group 110 is scheduled (or estimated) to be updated to the end of chapter 6 of the e-book 'The Long Night' at 12:00 a.m. on Jan. 7, 2015 (e.g., based on a scheduled update of stop-read positions 160), then the breakpoint page 600 may display a release time 602 corresponding thereto," Donnelley column 21 lines 25-36); "In some embodiments, a breakpoint page 600 can include a reading group progress 604 that indicates the reading progress of other members of a reading group 110. For example, a breakpoint page 600 displayed by John's e-reader (e.g. user device 104b) at the end of chapter 3 of the e-book 'The Long Night' may include a reading group progress 604 that indicates the reading progress of Jennifer, Marc, and Jane. In some embodiments, the reading progress 604 can include an estimated time for the members to complete ('ETC') reading the current reading section (e.g., based on the member's reading speed, reading patterns, and/or the like)," Donnelley column 21 lines 40-51; Donnelley Figure 6 602 "Next reading section will be released at 12:00am on 01/07/2015", 604 "Reading Group Progress: Jane = 100% (page 100); ETC = N/A", indicating that user Jane has reached the set progression breakpoint and will stop reading until 12:00am 01/07/2015).


As to claim 67, it is substantially similar to claim 57 and is therefore rejected using the same rationale as above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20150089372 A1 to Mandalia et al. discloses a method of user interaction for showing and interacting with friend statuses on a timeline where a consuming user is notified during a collaborative media consumption experience of the consumption progress of other users;
US 20160019934 A1 to Mese et al. discloses continuing media playback after bookmarking where users are notified when they catch up to a friend’s progress point in a particular media item.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SAMWEL whose telephone number is (313) 446-6549. The examiner can normally be reached Monday through Thursday 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANIEL SAMWEL/Primary Examiner, Art Unit 2171